                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

GERALD KEITH UNDERWOOD,

        Plaintiff,
                                                        Case No. 18-cv-326-slc
   v.

NANCY A. BERRYHILL,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy Berryhill, Acting Commissioner of Social Security, denying plaintiff

Gerald Underwood’s application for disability benefits is AFFIRMED and dismissing

the appeal.




                    /s/                                      3/20/2019
        Peter Oppeneer, Clerk of Court                          Date
